Citation Nr: 1625841	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  13-18 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for cervical spine strain.

2. Entitlement to an initial rating higher than 10 percent for right knee osteoarthritis status post-surgery with loss of cartilage in patella and femoral areas.

3. Entitlement to a compensable initial rating for left wrist scaphoid fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from December 2002 to May 2012.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of the Salt Lake City, Utah, Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's cervical spine strain is characterized by pain, muscle spasm, limitation of extension to no less than 30 degrees, limitation of forward flexion to no less than 40 degrees, a combined range of motion of no less than 300 degrees, and subjective complaints of radiculopathy.

2.  The Veteran's right knee disability is characterized by pain, a non-compensable degree of limitation of flexion, and small, stable, non-painful scars.  

3.  The Veteran's left wrist scaphoid fracture is characterized by pain beginning on June 13, 2013 and noncompensable limitation of motion.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent for cervical spine strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2015).

2.  The criteria for an initial rating higher than 10 percent for right knee osteoarthritis status post-surgery with loss of cartilage in patella and femoral areas have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5260, 5261, 5257 (2015).

3.  The criteria for a 10 percent rating, but no higher, for left wrist scaphoid fracture have been met as of June 13, 2013, but no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5215 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  In this case, the Veteran filed this claim as part of the Pre-Discharge Program or Joint VA/Department of Defense Disability Evaluation System.  He received adequate notice in a February 2012 communication.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file.  VA provided relevant orthopedic examinations in March 2012 and October 2013.   These examinations contained all information needed to rate the disability.  Indeed, the examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed thorough clinical evaluations.  Therefore, these examinations are adequate for VA purposes.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  


Increased Initial Ratings - Cervical Spine

The Veteran is seeking an initial rating higher than 10 percent for his cervical spine disability.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  

In this case, the Veteran's cervical spine disability is currently rated under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237.  Under the General Rating Formula, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.  Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.  Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 percent rating.  Id.  Unfavorable ankylosis of the entire cervical spine warrants a 40 percent rating.  Id.  Unfavorable ankylosis of entire spine warrants a 100 percent rating.  Id.

Normal range of motion of the cervical spine is forward flexion from zero to 45 degrees, extension from zero to 45 degrees, left and right lateral flexion from zero to 45 degrees, and left and right lateral rotation from zero to 80 degrees.  § 4.71a, DC 5237, Note 2; see also Plate V, 38 C.F.R. § 4.71a.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a, DC 5237, Note 2.  The normal combined range of motion of the cervical spine is 340 degrees.  Id.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5237, Note 1.

In March 2012, during his active duty service, the Veteran underwent a VA examination in conjunction with this claim.  The examiner noted a history that included that the Veteran' had sustained a whiplash injury in 2011.  At that time, the Veteran had muscle spasm.  At the time of the exam, his pain was subsiding and he seemed to be doing much better.  He did not wear an assistive device and had no associated symptoms.  He had no additional pain, fatigue, weakness, lack of endurance, or change in repititions with flare-ups.  This disability did not affect his activities of daily living.  Weight-bearing was not a problem.  On physical examination he was found to have some paracervical spasms.  His range of motion was limited to 40 degrees of forward flexion, extension, and bilateral lateral flexion. His bilateral lateral rotation was limited to 70 degrees.  Motion remained painful at the same degrees, but the pain did not further limit his range of motion.  He had no postural changes.  He had no additional pain, fatigue, weakness, or lack of endurance with repetitive motion.  He had no neurological changes with repetitive motion.

The examiner provided a diagnosis that included no finding of radiculopathy.  The examination report also includes an examination of his lumbar spine which did include a finding of radiculopathy.  

A November 2012 VA treatment record notes the Veteran's complaints of neck pains and tingling in fingers at times.

A January 2013 VA treatment record notes the Veteran's complaints of neck pain.  He reported doing "something" to his neck the week prior and had lost some motion due to increased pain.  His head was slightly forward and tilted to the left.  His extension was 50 percent with increased pain but otherwise within normal limits.  Actually range of motion measurements were not provided for this flare-up.

An April 2013 VA treatment record noted that the Veteran was having neck pains and numbness in his hands.  Later VA treatment records show treatment for bilateral carpal tunnel syndrome.

In his June 2013 VA Form 9, the Veteran stated that his neck symptoms had worsened since his return to work and had begun to cause some issues with overall motion and function.

In October 2013 the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported neck pain with bilateral paracervical muscle tenderness and spasms, a grinding sensation in the neck with certain movements, pain when he has to look over either shoulder, limitation and pain with neck extension, a constant need to stretch his neck, and occasional episodes of numbness to the left little and ring fingers.  He reported weekly flare-ups of increased pain precipitated by turning his head from side to side frequently or extending his neck.  He alleviated these flares with massage, heating pads/ice, rest, and medications.  The examiner found that these flare-ups did not result in additional functional limitations.  The Veteran's range of motion of the cervical spine was limited in extension to 30 degrees with objective evidence of painful motion at 20 degrees.  He had full range of forward and bilateral lateral flexion and bilateral lateral rotation without objective evidence of painful motion.  Repetitive motion testing did not result in additional limitation of motion.  The Veteran's functional impairment of the cervical spine was characterized by less movement than normal and pain on movement.  He had localized tenderness or pain to palpation for the joints/soft tissue of the cervical spine.  Guarding or muscle spasm was present, but did not result in an abnormal gait of spinal contour.  He had full muscle strength with no atrophy throughout the bilateral upper extremities.  His deep tendon reflexes and sensation to light touch was normal throughout the bilateral upper extremities.  He did not have radicular pain or any other signs or symptoms due to radiculopathy.  He did not have any other neurologic abnormalities related to this disability.  He did not have intervertebral disc syndrome (IVDS) of the cervical spine.  He did not use an assistive device.  He had no associated scars or other pertinent physical findings, complications, conditions, signs, or symptoms.  Imaging studies did not show arthritis or vertebral fracture, but a June 2013 EMG of the upper right extremity showed mild right median neuropathy at the wrist (carpal tunnel syndrome).  The Veteran's cervical spine disability did not affect his ability to work.  The Veteran was currently working at a brewery and had no functional limitations based on any of his service connected conditions.

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's cervical spine disability has been manifested by pain, muscle spasm, limitation of extension to no less than 30 degrees, limitation of forward flexion to no less than 40 degrees, a combined range of motion of no less than 300 degrees, and subjective complaints of radiculopathy.  When these symptoms are applied to the rating criteria, they are consistent with the current 10 percent rating.  38 C.F.R. § 4.71a, DC 5237.  This rating reflects pain, some limitation of motion, and muscle spasm that did not result in abnormal gait or abnormal spinal contour.  See id.  A higher rating requires forward flexion of the cervical spine not greater than 30 degrees,  combined range of motion of the cervical spine not greater than 170 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, or ankylosis of the cervical spine.  Id.  This level of impairment is not shown on the record.  Thus, a rating higher than the current 10 percent is not warranted.

The Board has also considered whether the Veteran's cervical spine disability has any associated objective neurologic abnormalities that would entitle the Veteran to separate compensable ratings.  38 C.F.R. § 4.71a, DC 5237, Note 1.  In this case, despite the Veteran's subjective complaints of bilateral upper extremity symptoms, the objective medical evidence has not associated these symptoms with the Veteran's cervical spine disability.  Thus, separate ratings for associated objective neurologic abnormalities are not warranted.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for cervical spine strain.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Increased Initial Ratings - Right Knee

The Veteran is seeking an initial rating higher than 10 percent for his right knee disability.

The Veteran's right knee disability is currently rated under hyphenated DC 5003-5261.  Hyphenated diagnostic codes are used when a rating under one diagnostic code (DC) requires use of an additional DC to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

In this case, DC 5003 (degenerative arthritis) substantiated by x-ray findings is rated either on limitation of motion of the affected joint under the appropriate diagnostic code or, if only a noncompensable limitation of motion is found, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  38 C.F.R. § 4.71a.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  Id.

Normal range of motion of the knee is zero to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

Under DC 5261, limitation of extension of the knee to 10 degrees is 10 percent disabling, extension limited to 15 degrees is 20 percent disabling, and extension limited to 20 degrees is 30 percent disabling.  38 C.F.R. § 4.71a, DC 5261.

Additionally, DC 5260 dictates that a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.  38 C.F.R. § 4.71a, DC 5260. 

If the criteria for a compensable rating under both DC 5260 and DC 5261 are met, separate ratings can be assigned.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  Similarly, a claimant who has both arthritis and instability of the knee may be rated separately under DC 5010 and 5257.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).

Knee instability is evaluated under DC 5257. 38 C.F.R. § 4.71a.  A 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257.  A 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability.  Id.  A 30 percent evaluation, which is the maximum available under this diagnostic code, is warranted for severe subluxation or lateral instability.  Id.  The Board notes that the terms "slight," "moderate," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy. 

Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the provisions of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Pain itself does not rise to the level of functional loss as contemplated by § 4.40 and § 4.45, but may result in functional loss only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, coordination or endurance.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In March 2012, during his active duty service, the Veteran underwent a VA examination in conjunction with this claim.  At that time, the examiner noted that the Veteran had a history of osteochondral allograft of a cadaver graft to replace cartilage in his knee.  He stated that he still had some pain with exertions.  He was told he could walk, but not run.  Climbing stairs, climbing hills, and squatting all hurt.  He had five well-healed scars that did not give him and particular problems.  He did not wear any assistive device.  He had no associated symptoms.  He had no additional pain, fatigue, weakness, or lack of endurance with flare-ups.  Weight-bearing was not a problem.  He took Motrin for pain.  Physical examination found two groups of associated scars.  On one area the Veteran had four 1 cm x 1 mm scars where he had the arthroscopy.  The second area had a medial 8 -inch x 1 cm scar.  All five scars were well-healed without keloid, pain, tenderness, breakdown, soft tissue damage, limitations, inflammation, or edema.  These scars were not shiny or scaly and there was no indentation.  Active range of motion of the right knee was from zero to 130 degrees flexion with pain at 130 degrees.  Varus and valgus, deep knee bending, and hopping caused pain.  He was unable to deep knee bend more than 15 degrees because of tightness.  He had postural changes in that his knee was swollen and he could not move it as well.  He had no neurological changes.  He had no additional pain, fatigue, weakness, or lack of endurance with repetitive motion.  His knee was stable as McMurray, drawer, and Lachman tests were negative.

An October 2012 VA treatment record noted the Veteran's complaints of grinding, popping, and pain.  Physical examination found that the Veteran was a vigorous healthy-appearing patient.  He had valgus deformity of both knees, somewhat more on the right than the left.  There was substantial quadriceps atrophy on the right side.  He walked with a modest right antalgic limp.  There was no joint line tenderness in either knee.  There was a well-healed long medial parapatellar incision on the right side.  He had full range of motion of both knees.  The knees were stable.  Drawer sign was negative.  This doctor was unable to elicit patellar crepitus or pain on patellar compression on either side.  The Veteran was tender over the medial trochlea on the right side only.  If there was an effusion in the right knee, it was small.  The Veteran was instructed to avoid flexion activities as much as possible, consider wearing a left knee brace so that it does not become increasingly symptomatic, and do isometric quadriceps drills.

In his June 2013 VA Form 9, the Veteran stated that his knee disability had worsened and an increased in pain had affected his ability to climb stair and perform some tasks related to his employment.

In October 2013 the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported pain with exertion, stairs, and squatting. He reported current symptoms of sharp and aching right knee pain, constant grinding, popping, and catching with movement, mild swelling of the knee with overuse, and inability to sit with his right knee bent for more than 5-10 minutes.  He reported flare-ups of increased pain precipitated by prolonged knee flexion, lifting that required the use of his legs, squatting, or navigating stairs occurring three to four times per week.  He alleviated these flares with rest and medications.  The examiner found that these flare-ups did not result in additional functional limitations.  He had full range of motion of the right knee without objective evidence of painful motion.  Repetitive motion testing did not result in additional limitation of motion.  The Veteran's functional impairment of the right knee was characterized by pain on movement and swelling.  He had localized tenderness or pain to palpation for the joints/soft tissue of the right knee.  He had full muscle strength.  Stability testing was normal.  There was no evidence or history of recurrent patellar subluxation/dislocation.  He did not have nor had he ever had "shin splints" (medial tibial stress syndrome), stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The Veteran did not have any meniscal condition and had not undergone any surgical procedures for a meniscal condition.  The Veteran had not undergone a total knee joint replacement surgery.  He had undergone osteochondral autograft transplantation in October 2011.  The residuals of this surgery were crepitus and chronic pain.  There is palpable patellar crepitus with flexion and extension of the right knee.  The Veteran had associated surgical scars; including a 10 cm scar that was a non-tender, non-adherent, superficial linear scar to the anteromedial right knee.  He had non-tender, non-adherent, superficial punctate arthroscopic scars to the right knee.  These scars were not painful or unstable and did not affect an area greater than 39 square cm (6 square inches).  The Veteran did not use an assistive device.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were normal with no evidence of arthritis, patellar subluxation or joint effusion.  Joint spaces were normal.  The Veteran's right knee disability did not affect his ability to work.  

After a review of the pertinent evidence, the Board determines that a rating higher that that already assigned is not warranted.  Based on the above, the Veteran's right knee disability was characterized by pain, limitation of flexion to no less than 130 degrees, and full range of extension.  These symptoms are consistent with the current 10 percent rating, which represents painful motion but not a compensable degree of limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  A higher rating is available for limitation of flexion to no more than 45 degrees and limitation of extension to no less than 10 degrees, limitation of flexion to no more than 30 degrees, or limitation of extension to no less than 15 degrees, but the record does not show a degree of impairment consistent with any of those scenarios.  38 C.F.R. § 4.71s, DC 5261, 5260.  Likewise, the record does not show ankylosis.  Thus, a rating higher than the current 10 percent rating for limitation of motion of the right knee is not warranted.

The Board has also considered whether an additional disability rating is warranted for instability or subluxation under DC 5257.  38 C.F.R. § 4.71a.  In this case, however, the record does not contain any objective evidence of instability.  Indeed, stability testing repeatedly found the Veteran's right knee to be stable.  Likewise, the record does not show recurrent subluxation.  Thus, a separate compensable rating under DC 5257 is not warranted.

Finally, the Veteran's right knee disability has been associated with several surgical scars; however, there is no indication that these scars are painful, unstable, or large (more than six square inches).  Thus, a separate compensable rating is not warranted.  See 38 C.F.R. § 4.118, DC's 7801, 7802, 7804, 7805.

Therefore, the Board finds that the preponderance of the evidence is against a schedular rating higher than 10 percent for right knee osteoarthritis status post-surgery with loss of cartilage in patella and femoral areas.  Hence the appeal as to a higher rating for this disability must be denied.  There is no reasonable doubt to be resolved as to this issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Increased Initial Ratings - Left Wrist

The Veteran is seeking a compensable rating for his left wrist disability.  The Veteran's left wrist disability is currently rated under DC 5215.

Under DC 5215, limitation of palmar flexion in line with the forearm or limitation of dorsiflexion to less than 15 degrees is rated 10 percent disabling.  38 C.F.R. § 4.71a.

Ankylosis of the wrist is rated under DC 5214 with favourable ankylosis of the wrist in 20 degrees to 30 degrees dorsiflexion is rated 30 percent disabling for the major wrist and 20 percent for the minor wrist.  38 C.F.R. § 4.71a.  Ankylosis of the wrist in any other position except favorable is rated 40 percent disabling for the major wrist and 30 percent for the minor wrist.  38 C.F.R. § 4.71a, DC 5214.  Unfavorable ankylosis of the wrist in any degree of palmar flexion, or with ulnar or radial deviation, is rated 50 percent disabling for the major wrist and 40 percent for the minor wrist.  Id.  Extremely unfavorable ankylosis will be rated as loss of use of hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, DC 5214, Note.  

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.  Normal ranges of motion of the wrist are dorsiflexion from 0 degrees to 70 degrees, palmar flexion from 0 degrees to 80 degrees, ulnar deviation from 0 degrees to 45 degrees, and radial deviation from 0 degrees to 20 degrees.  38 C.F.R. § 4.71, Plate I. 

In March 2012, during his active duty service, the Veteran underwent a VA examination in conjunction with this claim.  This examiner noted that the Veteran was right-handed.  The examiner noted that the Veteran had been treated of a non-union of scaphoid fracture in 2011.  This fracture was healed and gave the Veteran no problems.  His activities of daily living were not hindered.  He had no additional pain, fatigue, weakness, or lack of endurance with flare-ups.  The Veteran reported good use of the wrist and it did not give him pain.  If it did hurt, he took Motrin.  Physical examination found no pain on pressure.  He had full range of motion with resistance.  He had no postural or neurological changes.  He had no additional pain, fatigue, weakness, or lack of endurance with repetition.

A June 2013 VA treatment record notes that the Veteran had been issued bilateral wrist splints for carpal tunnel syndrome.

In his VA Form 9, received in June 2013 and dated on June 13, 2013, the Veteran stated that his wrist disability had worsened and now he needed to use a brace.  He also stated that his range of motion of the wrist had decreased.

In October 2013 the Veteran underwent another VA examination in conjunction with this claim.  At that time, the Veteran reported increasing pain in the wrist with overuse, aching pain over the scaphoid region that radiates to the left thumb particularly when gripping, grabbing, or pulling heavy objects or with repetitive flexion and extension as required when driving his motorcycle.  He reported flare-ups of increased left wrist pain with overuse or excessive pulling, grabbing, or lifting that occur a few times per week.  He alleviated these flares with rest and medications.  The examiner found that these flare-ups did not result in additional functional limitations.  He had full range of palmar flexion, dorsiflexion, and radial deviation without objective evidence of painful motion.  He also had 40 degrees of ulnar deviation without objective evidence of painful motion.  Repetitive motion testing did not result in additional limitation of motion.  The Veteran's functional impairment of the left wrist was characterized by pain on movement.  He had localized tenderness or pain to palpation for the joints/soft tissue of the left wrist.  He had full muscle strength.  He did not have ankylosis.  The Veteran had not undergone a total wrist joint replacement surgery or arthroscopic or other wrist surgery.  This disability did not result in functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Imaging studies were normal with no evidence of arthritis.  The Veteran's left wrist disability did not affect his ability to work.

Based on the above, the Board resolves reasonable doubt in the Veteran's favor and determines that a 10 percent, but no higher, rating is warranted for pain of the left wrist from June 13, 2013 to the present under 38 C.F.R. § 4.59.  Prior to the June 2013, VA Form9, the Veteran's left wrist scaphoid fracture was described as healed and causing no problems.  Although the Veteran had been prescribed wrist braces, these were specifically noted to be prescribed for his non-service connected bilateral carpal tunnel syndrome and not his service connected left wrist scaphoid fracture.  See Mittleider v. West, 11 Vet. App. 181 (1998)(per curiam) (requiring medical evidence to differentiate between symptomatology attributed to a non-service-connected disability and a service-connected disability).  The June VA Form 9 marks the point at which the record first notes the Veteran's complaints of limitation of motion of the left wrist and he specifically stated that with increased use pain had started.  The October 2013 VA examination confirmed only slight limitation of ulnar deviation (40 degrees out of 45 degrees), which is not a compensable degree of limitation of motion.  All other ranges of motion were normal.  Thus, the Board concludes that the pain on use warrants a 10 percent rating under § 4.59 beginning on June 13, 2013, but the preponderance of evidence is against an earlier date for that rating and against a higher rating from June 13, 2013, forward.  There is no reasonable doubt to be resolved as to an earlier compensable rating or a rating higher than 10 percent from June 13, 2013, forward.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Extraschedular Considerations

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology and provided for higher ratings for more severe symptoms.  The Veteran's orthopedic claims have been rating in accordance with the resultant limitation of motion and pain.  Additional higher ratings are available for additional neurological symptoms associated with the cervical spine or objective instability of the knee.  These symptoms are not present in this case and the Veteran has not reported any additional symptom not contemplated by the schedular criteria.  As the disability pictures are contemplated by the Rating Schedule, the assigned schedular ratings are, therefore, adequate.  Consequently, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1). 

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For these reasons, the Board finds that the preponderance of evidence is against referring this case for extraschedular consideration.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

An initial rating higher than 10 percent for cervical spine strain is denied.

An initial rating higher than 10 percent for right knee osteoarthritis status post-surgery with loss of cartilage in patella and femoral areas is denied.

A 10 percent disability rating, but no higher, is granted for left wrist scaphoid fracture effective June 13, 2013, but no earlier; subject to the regulations governing the payment of monetary benefits.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


